Citation Nr: 1722490	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  09-30 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty for training from June 2003 to November 2003 and on active duty from December 2004 to February 2006.  He also had service in the National Guard with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

The case comes before the Board of Veterans' Appeals (Board) on appeal from a
February 2008 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in Louisville, Kentucky.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claims for service connection for depression is deemed to include any psychiatric disability, and has been recharacterized as noted above.

The Veteran testified at a Board hearing in October 2010.  The case came before the Board again in March 2011, at which time, the Board remanded the case for further development by the originating agency.  In May 2012, the Veteran was informed that the Veterans Law Judge who conducted the October 2010 hearing was no longer employed by the Board.  The Veteran subsequently requested another Board hearing, and the Veteran and his mother then testified before the undersigned Veterans Law Judge at a February 2017 video conference hearing.  Transcripts of both hearings have been associated with the record.

In 2014, attorney Douglas T. Hawkins was appointed as the Veteran's representative.  In a November 2016 Congressional Privacy Release Form, apparently completed by the Veteran's mother, but signed by the Veteran, it was noted that the Veteran had fired his attorney.  There is, however, no record of correspondence from the Veteran to VA in which he specifically revoked his power of attorney.  The RO has continued to recognize the attorney as the Veteran's representative.  At the February 2017 Board video conference hearing, the Veteran was unrepresented, but there is no statement on the record that he revoked the power of attorney in favor of the attorney.  Therefore, an attempt should be made to contact the Veteran and obtain written confirmation of the revocation of representation, if that is what he desires.

The Board remanded the case again for further development by the originating agency in May 2012, February 2013 and November 2016.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Veteran contends that he has a current psychiatric disorder that was incurred or aggravated during his active military duty.  He has reported a history of attempted suicide (slitting his wrist) at age 16, which resulted in psychiatric hospitalization and treatment for depression.  However, he has also reported that he was able to function before entering the military and that his depression became worse during his active service.  He alleges that he spent 12 months in Iraq and that there was little direct combat, but he was in a war zone, and he was nearly killed the day prior to leaving Iraq, when one of the trucks in his convoy was hit by an improvised explosive device.  He also testified during his February 2017 Video Conference hearing that halfway through his tour of duty in Iraq, he went home on leave and when he returned to Iraq, he started experiencing severe depression and bouts of anger, including almost pulling a gun on one of his teammates.  He claims that he talked to the Chaplain about his depression around this time.  He also testified that around December 2006, his depression became really severe following the death of his sergeant, and afterwards, he was unable to cope and became reclusive and socially withdrawn, and has not recovered to this day.  See May 2007 statement from Veteran, May 2008 VA examination report, December 2008 notice of disagreement, February 2009 statement from Veteran, October 2010 Travel Board hearing transcript, April 2011 VA examination report, September 2012 statement from Veteran's attorney, October 2012 statement from Veteran and representative, December 2012 questionnaire responses from Veteran, and February 2017 video conference hearing transcript.

Service treatment records for the Veteran's periods of active duty from June 2003 to November 2003 and December 2004 to February 2006, are unavailable.  See January 2008 and July 2009 Formal Findings of Unavailability of Service Treatment Records.  However, National Guard records include an April 2008 Statement of Medical Examination and Duty Status, which notes depression, and indicates that the Veteran returned from Iraq in January 2006 and went to the VA in May 2006.  A May 2008 Report of Mental Status Evaluation (Fit for Duty Board Evaluation) shows that the Veteran was diagnosed with major depressive disorder, recurrent, "a potentially dangerous mental disorder that existed prior to entering military service."  The report noted further that the Veteran was not fit for duty in the Army because of the diagnosis, his inability to tolerate normal stressors incident to military life, and the risk that he could become suicidal.  He was recommended for expeditious administrative separation for his depression.  He was discharged in September 2008.

Private treatment records show that the Veteran was hospitalized from April 10, 2002 to April 15, 2002, at the age of 17, after slashing his wrist in a suicide attempt.  He was diagnosed with major depressive disorder, not otherwise specified and borderline personality traits, and was noted to be potentially suicidal.  He was treated with Paxil during his admission and it was recommended that he continue the medication at discharge.  It was also noted that he would need intensive psychotherapy every two weeks for a few months and family therapy.  His prognosis was good.  See treatment records from The Ridge Behavioral Health System.

VA treatment records show complaints of depression beginning in December 2006.  He denied suicide at that time, but stated that he did attempt suicide at 16 years old.  He also reported suicidal thoughts while in Iraq.  He was diagnosed with a mood disorder.  In January 2007, he was diagnosed with depressive disorder.  In February 2007, he reported increased aggression and anxiety that was precipitated by the loss of a relationship.  He was diagnosed with depressive disorder, which was noted to be a likely combination of dysthymia and adjustment disorder following the loss of a relationship.  He was prescribed medication and started individual therapy.  He was diagnosed with depression, rule out bipolar disorder in May 2007 (shown to be due to the loss of a relationship).  In November 2008, he reported increased depression and difficulty sleeping.  He was diagnosed with a mood disorder in January 2009.

Social Security Administration (SSA) records show that the Veteran received treatment for his mental condition, which is listed with a primary diagnosis of Affective Mood Disorder.  These records also indicate that he was determined to not be qualified to receive SSA disability benefits.

The Veteran was afforded a VA examination in May 2008.  The examiner
diagnosed depressive disorder, not otherwise specified and adjustment disorder with
anxious mood, and opined that it was less likely as not that the Veteran's mental disorder was caused by or a result of active duty service.  Rather, the examiner concluded that the Veteran's symptoms were a combination of being separated from his mother and things going on that he believed were unfair, but couldn't talk about because of rank, and thinking about things that could have happened in Iraq, but didn't.  It was further noted by the examiner that the Veteran had experienced depression since age 16, and that his anxiety-related symptoms appeared to be more directly related to then current financial difficulties, lack of employment and concerns about the birth of his child.  Although the examiner noted that the Veteran had reported receiving mental health treatment prior to service, at age 16, the examiner did not address the issue of whether the Veteran had a psychiatric disorder that pre-existed his military service and was aggravated therein  As such, the Board finds the opinion incomplete, and therefore, inadequate for evaluation purposes.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2016).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veteran was afforded another VA examination in April 2011.  The examiner diagnosed adjustment disorder with depression and anxiety, and opined that the Veteran's psychiatric disorder was less likely as not caused by or a result of a history of separation anxiety from his mother while in service and learning of the suicide of his sergeant after returning from Iraq.  In rendering his opinion, the examiner noted that the Veteran entered service with immaturity and impulsive traits, picked up immediately following his graduation from high school, and he served adequately with normal anxieties, but was stressed from separation from his mother.  He was bothered by hearing of the death of his sergeant from suicide, but had normal adjustment from this.  The examiner also opined that it is less likely as not that the Veteran's personality traits worsened or were aggravated by these events or that his military experience or signs and symptoms manifested during his service time were causally or etiologically related to his current psychiatric pathology.  He also opined that it is less likely than not that the Veteran's current psychiatric pathology is related to his signs and symptoms manifested within one year of separation from service because those issues (worrying about having a son and providing for him) had since resolved.

The Board finds that the April 2011 VA examiner did not adequately address the issue on appeal.  Specifically, the examiner opined that the diagnosed adjustment disorder with anxiety and depression was less likely as not caused by or a result of a history of separation anxiety from the Veteran's mother while in service and learning of the suicide of his sergeant after returning from Iraq.  The question that needs to be answered is whether the Veteran has a current psychiatric disorder that was incurred or aggravated, at any time and by any event, during the Veteran's active military service.  This inquiry is not limited to one or two incidents or stressors the Veteran may have reported as possible precursors to his current psychiatric problems, but should include a review of all of the Veterans reports and testimony related to the onset of his psychiatric symptoms, as well as all of the medical evidence of record.  The Board also notes that the examiner's discussion surrounding whether the Veteran's "personality traits" were aggravated during active service is not helpful.  The question is whether the Veteran had a pre-existing psychiatric disorder, not psychiatric symptoms or traits, which was aggravated during service.  Furthermore, evidence showing that the Veteran had signs and symptoms of a psychiatric disorder within one year of his separation from active service is not discounted because the Veteran's reported stressors at that time (having a son and providing for him) resolved.  For all these reasons, the Board finds that the April 2011 VA examiner's opinion lacks probative value and is therefore, inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board believes that the Veteran should be afforded a VA mental disorders examination to determine the nature and etiology of any current psychiatric disorder.  38 C.F.R. § 4.2 (2016).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.The AOJ should contact the Veteran and request that he confirm or revoke in writing his choice of representative.

2.  Obtain any and all updated or outstanding VA and/or private treatment records relevant to the Veteran's psychiatric disorder(s).

3.  Following completion of the above, afford the Veteran an appropriate VA mental disorders examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder is of service onset or otherwise related thereto.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder pre-existed the Veteran's active service and, if so, was aggravated (increased in severity beyond the natural progress of the disorder) therein.

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinions.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

The examiner should discuss or comment on the medical evidence of record.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

5.  Thereafter, the AOJ should readjudicate the Veteran's claim for service connection.  If the benefit sought on appeal is not granted in full, the Veteran and any representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

